internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc tege eoeg teb plr-103266-00 date date number release date legend authority trustee state bonds date dear this letter is in reply to your request for a ruling waiving the failure-to-pay penalty described in sec_148 of the internal_revenue_code facts and representations you make the following factual representations the authority is a public corporation organized under the laws of the state on date the authority issued the bonds for the purpose of financing certain capital improvements to a waterworks plant and distribution system in paragraph b of the non-arbitrage certificate executed by the authority in connection with the issuance of the bonds the authority elected to pay in lieu of rebate the penalty specified in former sec_148 trustee was engaged as the trustee of the bond issue the bond documents provide that the trustee had the obligation to report and pay on behalf of the authority amounts due under sec_148 of the code the authority did not meet the spending requirements imposed by former sec_148 in late the trustee discovered that the bond documents contained covenants making the trustee responsible for complying with the arbitrage rules in sec_148 it was not customary for the trustee to assume such responsibilities upon making this discovery in late the trustee determined that neither it nor the authority had monitored tax compliance for the bonds since the bonds were issued on date the are no facts that indicate a report about the bond proceeds from the trustee was sent to authority during the ½ years there are also no facts that indicate authority made any effort to contact trustee about the expenditure and investment of its bond proceeds during the ½ years the authority represents that no arbitrage was earned on the bonds and that it was under the impression that no arbitrage rebate or penalty payments were owed on the bonds so long as no arbitrage was earned between february of and august of the authority and the trustee reviewed the bond documents and the transactions affecting the bonds since date also during this period legal research was done to determine whether any penalty-in- lieu-of rebate payment was owed on the bonds during the summer of legal counsel concluded that the failure to pay penalty described in sec_148 and the penalty-in-lieu-of rebate were likely owed on the bonds in august of the authority and the trustee decided to seek a private_letter_ruling from the service waiving the failure to pay penalty in january of the authority submitted to the service a request for a ruling waiving the failure to pay penalty in april of or approximately years after the failure to pay the penalty was discovered the authority paid dollar_figurea which the authority had calculated as the amount of the penalty-in- lieu-of rebate plus interest that was owed on the bonds the authority did not make the payment of dollar_figurea until requested to do so by the irs the authority requests a ruling from the irs waiving the sec_148 failure to pay penalty as it applies to the bonds law and analysis sec_103 excludes from gross_income interest on any state_or_local_bond under sec_103 however the exclusion under sec_103 does not apply to any arbitrage_bond sec_148 defines the term arbitrage_bond as any bond issued as part of an issue any portion of the proceeds of which are reasonably expected at the time of issuance of the bonds to be used directly or indirectly to acquire higher_yielding_investments or to replace funds that were used directly or indirectly to acquire higher_yielding_investments under sec_148 a bond that is part of an issue is treated as an arbitrage_bond unless rebate is paid to the united_states by the issuer in a timely manner the amount that must be paid is equal to the excess of the amount earned on all nonpurpose_investments over the amount that would have been earned if the nonpurpose_investments were invested at a rate equal to the yield on the issue sec_7652 of the omnibus budget reconciliation act of the act added to the code former sec_148 which provided an exception to the rebate requirement for construction issues within the provisions of this exception the act allowed issuers to elect to satisfy the rebate requirement by paying a penalty section j of the omnibus reconciliation act of provided technical corrections to former sec_148 the corrected provisions are now found in sec_148 and continue to provide an exception to the rebate requirement for construction issues sec_148 is effective as of date the effective date of the act sec_148 allows the issuer to avoid the application of the rebate requirement of sec_148 by electing to pay a penalty the penalty-in-lieu-of rebate for each 6-month period equal to percent of the amount of available_construction_proceeds of the issue that are not spent as required at the end of that period sec_148 provides that if an issuer fails to pay the in-lieu-of penalty in a timely manner and the failure is not caused by willful neglect the secretary may treat the failure as not having occurred if the issuer pays the penalty-in-lieu-of rebate plus another penalty the failure penalty equal to percent of the unpaid penalty-in- lieu-of rebate plus interest at the underpayment rate on the unpaid penalty-in-lieu-of rebate amount sec_148 permits the secretary to waive all or part of the failure penalty failure to timely pay the amount required to correct the failure results in the retroactive loss of the issue’s tax-exempt status thus the failure penalty contained in sec_148 plus interest applies unless the secretary determines that it should be waived in whole or in part waiver of all or part of the failure penalty is determined based on the facts and circumstances of the particular case factors that may be taken into account to determine if all or part of the failure penalty may be waived include the sophistication of the issuer the steps taken to comply and the length of delay here the authority’s failure to pay the penalty-in-lieu-of rebate was not discovered for approximately years after the issue_date of the bonds and the penalty-in-lieu-of rebate plus interest was not paid for another approximately years after the discovery the payment of dollar_figurea was made only after it was requested by the irs during the year period legal research was done regarding whether the penalty-in-lieu-of rebate was owed there is no evidence that during the year period the authority made any attempt to determine their liability under sec_148 or otherwise contacted or monitored in any way the trustee to ensure that it was tracking the bonds’ continuing compliance with sec_148 however the authority appears to be relatively unsophisticated in tax-exempt_bond matters and the authority represents that it was under the mistaken impression that no arbitrage rebate or penalty payments were owed on the bonds so long as no arbitrage was earned we are of the opinion that the duty to comply with sec_148 cannot be delegated to another entity such as the trustee without at least minimum efforts to insure that the delegate is meeting its obligations the total lack of contact with trustee during the ½ year period in this case is at a minimum negligent although we do not believe that it rises to the level of willful neglect given the level of sophistication of the authority the additional time of approximately ½ years to make the penalty-in-lieu-of- rebate payments after the problem was discovered also is of concern despite the fact that sec_148 clearly retroactively applied to the bonds payment was not made until it was requested by the irs this delay was primarily the responsibility of legal counsel hired to advise the authority about its options after the discovery by the trustee nevertheless the authority had a duty to ensure that it received a timely answer to its questions about the penalty-in-lieu-of rebate payment for which it was ultimately responsible we believe that the authority’s willingness to wait for ½ years for an answer to this question is negligent but not willful neglect for the same reasons that we have concluded that the authority did not willfully neglect its responsibility to pay the penalty-in-lieu-of rebate with respect to the bonds we are willing to waive part of the authority’s failure penalty under sec_148 we also note that the authority did not ignore the problem of the unpaid penalty-in-lieu-of rebate after the problem was discovered based on these factors we have determined that the authority should pay no more than percent of the failure penalty conclusion based on the circumstances of this particular case we conclude that the authority’s failure to pay the penalty-in-lieu-of rebate was not due to willful neglect forty percent of the failure penalty is waived the authority must pay the remainder of the failure penalty within days after receipt of this letter this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the authority’s authorized representative sincerely yours assistant chief_counsel tax exempt and government entities by timothy l jones assistant to the chief tax exempt bond branch
